Notice of Allowability
Claims 1-20 are allowed.

Drawings
	The drawings filed on August 16, 2019 have been accepted.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Engelhart US Patent Publication No. 2014/0282990 discloses: receiving, at a processor of a client device, a request to establish a communication connection with a communication network from a third-party application running on the client device (para. [0008] sends a SIP invite message through the IMS to the SG requesting an authorization token.  para. [0013] sending an HTTP request to the services gateway 128); obtaining an access token associated with a user account by transmitting an authentication request to a network gateway and receiving the access token from the network gateway (para. [0008] services gateway in the IMS verifies the user's registration with the IMS and generates an authorization token for the user.  para. [0013] application on the device requests a token from the services gateway 128.  services gateway generates a token 132 for a registered user for authenticating an HTTP session with an online application); and establishing, by the processor, a communication channel between the client device and the network gateway, wherein the communication channel provides real-time access to one or more functionalities of a communication network through the network gateway using the access token (para. [0013] establish an HTTP session.  para. [0031] permitting HTTP communications with an application server 125).
Faltyn et al. US Patent Publication No. 2013/0263212 discloses: receiving, at a processor of a client device, a request to establish a communication connection with a proprietary communication network from an application running on the client device (para. [0051] request from an enterprise 
Prior art of record also discloses accessing, by a processor of a client device, a service software development kit (SDK) for communicating with a gateway (Banerjee et al. US Patent Publication No. 2019/0281107, para. [0095] API gateway, API gateway 1404 may communicate with client device software development kits (SDKs), such as mobile phone SDKs 1408.  Walsh et al. US Patent Publication No. 2019/0320038, para. [0365] (SDK) 3402 that can control and/or regulate interactions with the API gateway 970).
However, the prior art of record does not teach in whole or make obvious: the NaaS SDK includes a web authentication broker and a WebSocket handler; obtaining, by the web authentication broker of the NaaS SDK executed by the processor, an access token associated with a user account by transmitting an authentication request to a network gateway and receiving the access token from the network gateway; registering, by the web authentication broker of the NaaS SDK executed by the processor, a service line associated with the user account by transmitting a service line selection request to the network gateway; and establishing, by the WebSocket handler of the NaaS SDK executed by the processor, a communication channel associated with the service line between the client device and the network gateway, wherein the communication channel provides real-time access to one or more functionalities of the proprietary communication network through the network gateway using the access token.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445